Andrews, C. J.
At the very outset we are challenged by the defendant’s counsel with the question: “ Can the Superior Court issue a mandamus to the Court of Common Pleas?”
“ A writ of mandamus, is a command issuing from a superior court, to some inferior court of judicature, corporation, or public officer, requiring them to do some particular act, therein specified, which appertains to their office and duty.” 1 Swift’s Dig. 563. Our General Statutes, § 1294, says: “ The Superior Court, Court of Common Pleas, and District Court, may issue writs of mandamus in cases within their jurisdiction, respectively, in which such writs may by law be granted, and proceed therein, and render judgment according to the course of the common law.”
The defendant’s counsel argue that the Court of Common *177Pleas is not inferior to the Superior Court in such a sense as is intended by the definition of mandamus, and they cite various authorities. It is certainly true that the power to issue the writ of peremptory mandamus, implies that the court or other party to whom it is issued, is so far inferior to the court issuing it as to be in duty bound to obey its command, when properly issued. Whether inferior or not in other respects, is immaterial.
The Constitution declares that “ The judicial power of the State shall be vested in a Supreme Court of Errors, a Superior Court, and such inferior courts as the General Assembly shall, from time to time, ordain and establish.” Under this provision the General Assembly has no power to ordain and establish any court which is not inferior to the Superior Court. At the time the constitution was adopted, the Superior Court as a court of law, was, and ever since has been, a court of general jurisdiction. It has jurisdiction of all matters cognizable by any court of law, of which the exclusive jurisdiction is not given to some other court. The fact that no other court has the exclusive jurisdiction in any matter, is sufficient to give the Superior Court jurisdiction over that matter. General Statutes, Revision of 1808, page 205; State ex rel. Morris v. Bulkeley, 61 Conn., 287, 874. The Court of Common Pleas in New Haven County was first established bjr the General Assembly in 1869; and we are of opinion that it is so far inferior to the Superior Court, that a writ of mandamus may be issued by that court to the Court of Common Pleas, which it would be the duty of the latter court to obey.
There is in the record sent up to us, a somewhat extended finding of facts, which sets forth the evidence and the facts of the case as they were presented in the Superior Court, at the close of which that court says: “ I find upon the facts aforesaid, that counsel for the said borough, by their conduct aforesaid during the period from January 31st, 1894, to September 11th, 1894, were guilty of gross laches, and that by reason thereof, if for no other reason, they waived and lost *178all right to pursue their appeal in said case, and all right to claim or have a finding of facts therein from the defendant.”
The first reason of appeal is that “ the court erred in finding, upon the facts set forth, that counsel for said borough by their conduct as set forth in the finding during the period from January 31st, 1894, to September 11th, 1894, were guilty of gross laches, and that by reason thereof, if for no other reason, they and said borough waived and lost all right to pursue said appeal in said cause, and all right to have and claim a finding of facts therein from Judge Studley.”
The other reasons of appeal are only variations of this one; they present no other or different question of law.
Whether or not this is such “ a special assignment of errors, in which the precise matters of error, or defect in the proceedings of the court below, relied on as ground of reversal are set forth,” as to require this court to consider it, we do not decide. The point was not raised.
It is shown by the finding of facts in the present case, that after the verdict was rendered in the case of Manley v. Ansonia, counsel for Ansonia gave notice of their intention to appeal to the Supreme Court- of Errors, and filed within the proper time a proposed finding of facts. They also filed with Judge Studley a motion for a new trial, on the ground that the verdict was against the evidence in the cause. Both matters were pending at the same time, and interviews between counsel and Judge Studley were had on different occasions, in respect to one or both of them. As the result of one of such interviews, one of the counsel for Ansonia, with the consent and approval of the judge, withdrew from the clerk of that court the said proposed finding, which had been filed by them as aforesaid, and took it away with him, upon the arrangement made with Judge Studley, that he and his associate counsel should prepare and file a new finding in substitution therefor, in conformity to suggestions which had previously been made by the judge. They were given twenty days within which to file such substitute proposed finding. This appears to have been sometime in November, 1893. The finding then goes on to state with considerable minuteness the acts and conduct of the counsel respecting such with*179drawal, and the preparation of the proposed substitute therefor, as well as the remarks and the letters of Judge Studley on the same matter, from that time forward to a day which appears to have been in November, 1894, when Judge Studley, having ascertained that no extension of time for the filing of a substitute proposed finding had been given, and that no order in relation thereto had been made either by himself or by his associate Judge Hotchkiss, and that no substitute proposed finding had been filed, determined that said borough was not entitled to have a finding from him, and decided not to prepare one.
For the purposes of the present case it is conceded that up to November, 1893, it was the duty of Judge Studley to prepare a finding in said case of Manley v. Ansonia, such as would enable the borough to present by appeal to the Supreme Court of Errors, the questions of law that had been made by counsel on the trial of that case. And, of course, it must be conceded, that it would be possible for the counsel for Ansonia, by their conduct, to release Judge Studley from that duty; such as non-compliance with the rules, disobedience to the orders of court, or the like ; or by an open abandonment of the appeal; or by long continued delay ; or any other conduct such as to afford satisfactory evidence of a waiver of all right to appeal.
The whole contention of the plaintiff in the Superior Court was, as it has been here, that although the said proposed finding was removed from the manual custody of the clerk of the Court of Common Pleas, yet such removal made as it was, under the circumstances set forth in the finding, did not affect the duty of Judge Studley in the premises at all, but that his duty to prepare a finding in the case is, and always has been, precisely the same as if the original proposed finding had at all times remained in the hands of the clerk. On the other hand, the contention made in behalf of the present defendant is, that said removal of the proposed finding by counsel for Ansonia was, under the circumstances set forth in the finding, an abandonment by them of their intention, or a waiver of their right, to appeal to the Supreme Court, and that he was thereafter under no duty to prepare a finding.
*180Which one of these contentions ought to prevail, was an ultimate fact to be decided upon, the evidential facts in the case. One of these evidential facts was the intention with which the proposed finding was withdrawn from the hands of the clerk — the intention of Judge Studley, as well as the intention of counsel for Ansonia — as shown by their conduct then and afterwards. The Superior Court has decided on the facts, that the said borough had waived and lost all right to have or claim a finding in said case from the defendant, and denied the application for a peremptory mandamus.
It seems to us that a case for mandamus is not shown. Judge Studley, upon the evidence, came to the conclusion which he did; other persons, upon the same evidence, might have come to a different conclusion. Even if the Superior Court believed that Judge Studley was wrong, his decision could not be reversed by a writ of mandamus. It was a matter within his jurisdiction, and one in respect to which his judgment had been exercised.
A mandamus can never be issued to compel a judge to decide otherwise than according to the dictates of his own judgment. State ex rel. Pinkerman v. Police Commissioners, 64 Conn., 517; United States v. Lawrence, 3 Dallas, 42; Ex parte Crane, 5 Peters, 190; Amer. Cas. Ins. Co. v. Fyler, 60 Conn., 448. If the conduct of the borough of Ansonia and its counsel had been such as to make it inequitable, in the judgment of the Superior Court, that they should have the relief sought, the peremptory writ was properly denied. Chesboro v. Babcock, 59 Conn., 213; Belcher v. Treat, 61 Me., 577; People ex rel. Land Co. v. Jeroloman, 139 N. Y., 14; Taylor v. McPheters, 111 Mass., 351; Life & Fire Ins. Co. v. Wilson, 8 Pet., 291; Reeside v. Walker, 11 Howard, 272, 289; People v. Ferris, 76 N. Y., 326; People v. Campbell, 27 id., 496; Matter of Sage, 70 id., 220; Spelling on Ex. Rem., § 1371.
There is no error.
In this opinion the other judges concurred.